Citation Nr: 1615946	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  07-36 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an extension of the temporary total disability rating based on convalescence beyond September 30, 2011.

2.  Entitlement to an increased disability rating for patellar tendonitis of the left knee, status-post lateral release, rated as 10 percent disabling prior to March 4, 2011; 20 percent disabling from October 1, 2011, through December 9, 2013; and 30 percent disabling thereafter.

3.  Entitlement to an increased disability rating for residuals of acromioclavicular (AC) separation of the right shoulder, rated as 10 percent disabling prior to September 24, 2011, and 20 percent disabling thereafter.

4.  Entitlement to an increased disability rating for chronic tendonitis of the right knee, rated as 10 percent disabling prior to December 10, 2013, and 40 percent disabling thereafter.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1983 to February 1987 and from March 1988 to February 1993.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Board previously remanded this case in May 2011, November 2013, and July 2014.

The Board notes that, during the pendency of the appeal, the RO increased the Veteran's ratings for the service-connected left knee, right knee, and right shoulder disabilities.  See Rating Decisions dated in August 2012, October 2012, December 2012, and September 2014.  These increases did not constitute a full grant of the benefits sought.  Therefore, the Veteran's claim for increased ratings with respect to those disabilities remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

In this decision, the Board grants entitlement to a TDIU.  The RO will set an effective date after determining the date on which the Veteran was last able to secure or follow substantially gainful employment.  This preserves the Veteran's right to appeal the effective date set by the RO.  See DAV v. Secretary of Veterans Affairs, 327 F.3d. 1339 (Fed. Cir. 2003).

Following issuance of the statement of the case, additional evidence was associated with the record.  In a January 2016 statement, the Veteran's representative waived initial consideration of the evidence by the Agency of Original Jurisdiction (AOJ).  Accordingly, the Board may proceed with appellate consideration.  See 38 C.F.R. § 20.1304(c) (2015).

Although the Veteran did not specifically claim entitlement to an extension beyond September 30, 2011, of the temporary total disability rating based on convalescence following a March 2011 left knee surgery, such a claim is implicit in the Veteran's claim for entitlement to increased ratings for the service-connected left knee disability and is part and parcel to that claim.  Therefore, the Board has included the claim as an issue on appeal, as shown on the title page.

The issue of whether a June 2009 rating decision's denial of entitlement to service connection for hypertension should be revised on the basis of clear and unmistakable error has been raised by the record in a Written Brief Presentation provided by the Veteran's representative in May 2014, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over that issue, and it is REFERRED to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to an increased disability rating for chronic tendonitis of the right knee is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  There is no evidence of severe postoperative residuals comparable to those described in 38 C.F.R. § 4.30(a)(2) or immobilization by cast relating to the Veteran's March 2011 left knee surgery beyond the initial six-month period of March 4, 2011, through September 30, 2011.

2.  For the rating period prior to March 4, 2011, the Veteran's service-connected left knee disability was manifested by painful motion with flexion limited to less than 140 degrees but greater than 45 degrees.

3.  For the period from October 1, 2011, through December 9, 2013, the Veteran's service-connected left knee disability was manifested by painful motion with flexion limited to 30 degrees or less but greater than 15 degrees.

4.  For the period from December 10, 2013, the Veteran's service-connected left knee disability has been manifested by painful motion with flexion limited to 15 degrees or less.

5.  For the rating period prior to October 6, 2011, the Veteran's service-connected left knee disability was manifested by painful motion with extension limited to less than 10 degrees.

6.  For the period from October 6, 2011, through February 28, 2012, the Veteran's service-connected left knee disability was manifested by painful motion with extension limited to 10 degrees or greater but less than 15 degrees.

7.  For the period from February 29, 2012, through August 6, 2012, the Veteran's service-connected left knee disability was manifested by painful motion with extension limited to 20 degrees or greater but less than 30 degrees.

8.  For the period from August 7, 2012, through December 9, 2013, the Veteran's service-connected left knee disability was manifested by painful motion with extension limited to 10 degrees or greater but less than 15 degrees.

9.  For the period from December 10, 2013, through August 4, 2014, the Veteran's service-connected left knee disability was manifested by painful motion with extension limited to 30 degrees or greater but less than 45 degrees.

10.  For the period from August 5, 2014, through June 1, 2015, the Veteran's service-connected left knee disability was manifested by painful motion with extension limited to 45 degrees or greater.

11.  For the period from June 2, 2015, the Veteran's service-connected left knee disability has been manifested by painful motion with extension limited to 20 degrees or greater but less than 30 degrees.

12.  The Veteran is right-hand dominant; therefore, his right arm is his major arm.

13.  For the rating period prior to November 27, 2007, the Veteran had right shoulder flexion to 180 degrees and abduction to 180 degrees that was not manifested by objective evidence of pain on motion. 

14.  For the period from November 27, 2007, through September 23, 2011, the Veteran's service-connected right shoulder disability was manifested by painful motion limited to less than 180 degrees but greater than shoulder level.

15.  For the period from September 24, 2011, the Veteran's service-connected right shoulder disability has been manifested by painful motion limited to shoulder level or less but greater than midway between side and shoulder level.

16.  The probative evidence of record is at least at relative equipoise as to whether the Veteran is unable to secure or follow a substantially gainful occupation due solely to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for extension, beyond the initial six-month period, of the total disability rating based on convalescence following the Veteran's March 2011 left knee surgery, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.30 (2015).

2.  The criteria for entitlement to disability ratings for patellar tendonitis of the left knee, status-post lateral release, based on limited flexion of the leg, in excess of 10 percent prior to March 4, 2011; 20 percent from October 1, 2011, through December 9, 2013; and 30 percent disabling from December 10, 2013, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.30, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2015).

3.  The criteria for entitlement to a compensable additional disability rating for patellar tendonitis of the left knee, status-post lateral release, based on limited extension of the leg, prior to October 6, 2011, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2015).

4.  The criteria for entitlement to an additional disability rating for patellar tendonitis of the left knee, status-post lateral release, based on limited extension of the leg, of 10 percent, and no higher, from October 6, 2011, through February 28, 2012; 30 percent, and no higher, from February 29, 2012, through August 6, 2012; 10 percent, and no higher, from August 7, 2012, through December 9, 2013; 40 percent, and no higher, from December 10, 2013, through August 4, 2014; 50 percent, and no higher, from August 5, 2014, through June 1, 2015; and 30 percent, and no higher, from June 2, 2015, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2015).

5.  The criteria for entitlement to a disability rating for residuals of AC separation of the right shoulder in excess of 10 percent prior to November 27, 2007, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200 to 5203 (2015).

6.  The criteria for entitlement to a disability rating for residuals of AC separation of the right shoulder of 20 percent, and no higher, from November 27, 2007, through September 23, 2011, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200 to 5203 (2015).

7.  The criteria for entitlement to a disability rating for residuals of AC separation of the right shoulder in excess of 20 percent from September 24, 2011, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200 to 5203 (2015).

8.  The criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this decision, the Board grants entitlement to a TDIU.  This represents a complete grant of the benefits sought on appeal as to that issue.  Thus, any deficiency in VA's compliance with the notification and assistance requirements as they pertain to that issue is deemed to be harmless error and any further discussion of VA's responsibilities is not necessary.

As to the other issues decided herein, a VA letter issued in August 2006 satisfied the duty to notify provisions with respect to the Veteran's claim for increased ratings for the service-connected left knee and right shoulder disabilities, as it notified him of the factors pertinent to the establishment of increased ratings and effective dates.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's relevant VA treatment records, private treatment records, and Social Security Administration (SSA) records, have been obtained and associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided VA examinations in September 2006, November 2007, September 2010, September 2011, February 2012, December 2013, and August 2014 in relation to the issues decided herein.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiners reviewed the record or took a detailed medical history that was consistent with the other evidence of record, interviewed the Veteran, examined the Veteran, considered the Veteran's reported symptomatology, and provided the medical information necessary to address the rating criteria in this case, including opinions as to whether the Veteran is likely to experience additional functional loss on repetitive use.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds the examination reports of record to be adequate for decision-making purposes.

The Veteran has not alleged, and the record does not show, that his service-connected left knee disability or service-connected right shoulder disability has materially changed in severity since the most recent VA examinations as to those disabilities such that reexamination is required.  See 38 C.F.R. § 3.327; see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time is not a basis for requiring a new examination).  Rather, the Veteran contends only that an increased rating is warranted.  See, e.g., Appellant's Brief, received in November 2015.  As such, the Board finds that the examinations of record are adequate to adjudicate the increased rating claims decided herein, and no further examination is necessary.

There is no indication in the record that any additional evidence, relevant to the claims adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Other Due Process Considerations

As noted in the Introduction, this case was previously remanded by the Board in May 2011, November 2013, and July 2014.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Board remand).  Here, pertinent to the issues decided herein, the May 2011 Board remand directed the AOJ to obtain updated treatment records, provide the Veteran with a VA examination to determine the current nature and severity of the disabilities, and then readjudicate the claim and issue a supplemental statement of the case, if warranted.  Pursuant to the May 2011 Board remand, the AOJ obtained updated treatment records, provided the Veteran with VA examinations in September 2011 and February 2012 that were consistent with the remand directives, and readjudicated the claims in an October 2012 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the May 2011 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall, 11 Vet. App. 268.

Pertinent to the issues decided herein, the November 2013 Board remand directed the AOJ to obtain outstanding, relevant medical records, specifically to include an October 2011 VA examination report and a March 2012 VA examination report described in a September 2012 VA examination report; provide the Veteran with a VA examination to determine the current nature and severity of the disabilities; and then readjudicate the claim and issue a supplemental statement of the case, if warranted.  Pursuant to the November 2013 Board remand, the AOJ obtained updated VA treatment records and associated with the record the October 2011 and March 2012 VA examination reports; provided the Veteran with a VA examination in December 2013 that was consistent with the remand directives; and readjudicated the claims in an April 2014 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the November 2013 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall, 11 Vet. App. 268.

Pertinent to the issues decided herein, the July 2014 Board remand directed the AOJ to obtain outstanding, relevant medical records; provide the Veteran with a VA examination to determine the current nature and severity of the disabilities; and then readjudicate the claims and issue a supplemental statement of the case, if warranted.  Pursuant to the July 2014 Board remand, the AOJ obtained updated VA treatment records; provided the Veteran with a VA examination in August 2014 that was consistent with the remand directives; and readjudicated the claims in a December 2014 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the July 2014 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall, 11 Vet. App. 268.

Legal Criteria - Increased Ratings

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2009).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected rating, and the rating of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

Patellar Tendonitis of the Left Knee, Status-Post Lateral Release

The Veteran seeks an increased disability rating for his service-connected left knee disability.  The Veteran's claim for an increased rating was received on August 22, 2006.  Therefore, the relevant rating period is from August 22, 2005, one year prior to receipt of the claim, through the present.  See 38 C.F.R. § 3.400(o)(2) (2015).  The Veteran's service-connected left knee disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260 as 10 percent prior to March 4, 2011; 100 percent from March 4, 2011, through September 30, 2011; 20 percent from October 1, 2011, through December 9, 2013; and 30 percent from December 10, 2013.

The 100 percent rating from March 4, 2011, through September 30, 2011, was awarded based on the Veteran's convalescence following left knee surgery under 38 C.F.R. § 4.30.  Under 38 C.F.R. § 4.30, a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge that a veteran underwent surgery necessitating at least one month of convalescence.  The rating may be granted for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  The rating may be extended beyond the initial 3 months for 1, 2 or 3 months provided continued convalescence is shown.  Extensions of 1 or more months up to 6 months beyond the initial 6-month period may be made where there are severe postoperative residuals or immobilization by cast and upon approval of the Veterans Service Center Manager.

The Veteran's service-connected left knee disability may be rated under 38 C.F.R. § 4.71a, DCs 5257, 5260, and 5261.  Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability; a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability; and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.

Under 38 C.F.R. § 4.71a, DC 5260, a 10 percent rating is warranted for flexion of the knee limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a 30 percent rating is warranted for flexion limited to 15 degrees.

Under 38 C.F.R. § 4.71a, DC 5261, a 10 percent rating is warranted for extension of the knee limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.

Normal range of motion of the knee is 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II.

Separate ratings may be awarded under DCs 5257, 5260, and 5261.  See VAOPGCPREC 9-2004.  In addition, even if a veteran did not have limitation of motion of the knee meeting the criteria for a compensable rating under DC 5260 or 5261, a separate rating could be assigned if there was evidence of full range of motion "inhibited by pain."  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Turning to the relevant evidence of record, VA treatment records dated in September 2005 document the Veteran's reports of worsened bilateral knee pain accompanied by swelling and warmth.  Knee X-Rays taken in September 2006 revealed abnormal calcifications within the patellar tendon and patella alta consistent with prior rupture of the patellar tendon, but with no consistent change from the prior examination.  A treatment note dated in June 2007 indicates that an MRI showed possible posterior lateral horn meniscal blunting and evidence of high riding patella.  A treatment note dated in June 2008 states that the Veteran complained of his knees giving out, leading to a fall once per week.  The Veteran indicated that he did not wear knee braces.  In April 2009, the Veteran had full extension of the left knee and extension to about 120 degrees.  The Veteran had a negative Lachman test and was stable to varus/valgus stress test.  He reported mild joint line tenderness, and had no effusion in the left knee.  He had "a little bit" of patella alta on the left side.  An orthopedic clinic note dated in November 2009 indicates that the Veteran had knee range of motion from 0 degrees to 120 degrees, but does not specify whether the measurements were for the right knee, the left knee, or both knees.  In October 2010, the Veteran's knee was diffusely tender and had crepitus, but good range of motion.  In February 2011, the Veteran reported that he dropped to the ground after hearing his left knee pop.  He reported increased swelling of the left knee.  On examination, he had pain with weight bearing, moderately limited range of motion of the left knee, and moderately altered gait.  The treatment note does not include range-of-motion measurements or any indication that the Veteran experienced instability of the knee.

The VA treatment records show that on March 14, 2011, the Veteran underwent surgery to repair a left patellar tendon rupture.  The Veteran was placed in a knee brace and provided physical therapy following the surgery.  In May 2011, the Veteran had range of motion from 0 degrees to 60 degrees.  In September 2011, the Veteran walked with a knee brace and cane; he had range of motion from 0 degrees to 110 degrees, limited by pain.  In October 2011, the Veteran had painful left knee extension to 10 degrees and flexion to 40 degrees.  In August 2012, the Veteran again had left knee extension to 10 degrees and flexion to 40 degrees.  In February 2014, a left knee X-Ray showed heterotopic bone formation along the patellar tendon, which was stable since the prior examination, and a small knee effusion.  A March 2014 MRI of the left knee showed heterotopic bone formation within the proximal lateral aspect of the patellar tendon as well as full-thickness cartilage defect involving the cartilage of the lateral patellar facet.  There was no change from the prior MRI.  Private treatment records dated in June 2015 indicate that the Veteran had left knee extension to 20 degrees and flexion to 40 degrees.  The Veteran had no instability.

The Veteran was provided a VA joints examination in September 2006.  The September 2006 VA examiner took a detailed history from the Veteran that was consistent with the other evidence of record, examined the Veteran, and interviewed the Veteran.  At the examination, the Veteran reported frequent left knee pain, particularly with prolonged walking, standing, or sitting, ever since having surgery in 1991 while in service.  He indicated that he could walk almost any distance he wanted, but would have pain beyond approximately 100 yards.  He also indicated that medications help his pain.  The VA examiner noted that an August 2006 X-Ray showed multiple small radial opacities thought to be foreign bodies, but mentioned no other joint abnormalities.  Upon examination, the Veteran's left knee was stable, and had mobility from 0 degrees to 120 degrees with pain beyond 90 degrees of flexion.

The Veteran was provided another VA examination in November 2007.  The examiner noted that, since the September 2006 VA examination, the Veteran had continued working as a long-distance truck driver, and that in May 2007 he slipped while getting out of his truck.  The Veteran had a sudden increase of pain following the slip.  The Veteran reported taking over-the-counter pain medications that helped with the pain.  He also reported walking for exercise three to four times a week, but with distances limited due to foot and knee pain.  The Veteran reported that his activities of daily living are not impaired by his left knee.  On examination, the Veteran's left knee had a two-inch scar that was normal color, flat, nontender, and stable.  He had extension of the left knee to 0 degrees and flexion to 90 degrees with pain beyond 75 degrees.  In addition, the Veteran admitted that he could flex beyond 90 degrees, but was unwilling to do so out of fear of increased pain.  The Veteran did not report flare-ups.  The Veteran did not have additional limitation due to pain, fatigue, weakness, or lack of endurance following repetitive use.

The Veteran was provided a VA joints examination in September 2010 in relation to compensation claims relating to the bilateral hips, the low back, and hypertension.  The examination report contains some information relevant to the Veteran's service-connected left knee disability.  Specifically, the examiner noted that, on examination, the Veteran had five out of five muscle strength of the lower extremities, normal sensation and reflexes in the lower extremities, and normal tone in the lower extremities.

The Veteran was provided a VA knee and lower leg conditions examination in September 2011.  The September 2011 VA examiner reviewed the record, examined the Veteran, and interviewed the Veteran.  At the examination, the Veteran reported tearing his left knee patellar tendon, and then undergoing surgery for tendon repair earlier that year.  The Veteran indicated that, since that time, he had had trouble with pain and rehabilitating the knee.  The Veteran reported limited range of motion, feeling of giving way, and constant pain of eight to nine out of ten in the left knee.  He further reported that, because of his knee disabilities, he has trouble standing for extended periods of time, has stiffness, and cannot perform his usual occupation of driving trucks anymore.  The Veteran did not report flare-ups in his left knee symptoms.  Upon examination of the left knee, the Veteran was able to flex to 30 degrees, with objective evidence of painful motion beginning at 30 degrees, and extend to 5 degrees, with objective evidence of painful motion beginning at 5 degrees.  Following repetitive use testing, the Veteran had left knee flexion to 30 degrees and extension to 0 degrees.  The examiner opined that the Veteran has additional limitation of range of motion and additional functional loss following repetitive use.  Specifically, the examiner indicated that the Veteran had functional loss in the left knee of less movement than normal; weakened movement; pain on movement; swelling; atrophy of disuse; and interference with sitting, standing, and weight bearing.  The Veteran had three out of five muscle strength in the left knee both on flexion and on extension.  The examiner was unable to perform joint stability testing on the left knee.  There was no evidence or history of recurrent patellar subluxation or dislocation.  The examiner noted that the Veteran had surgical scars related to the service-connected left knee disability, but that the scar was not painful and/or unstable, and had a total area of 39 square centimeters (6 square inches) or less.  The examiner opined that the Veteran's service-connected knee conditions result in difficulty standing for long periods of time, difficulty sitting for long periods of time, constant pain, difficulty climbing, and difficulty driving a truck.

The Veteran was provided a VA general medical examination in February 2012 that included an evaluation of the Veteran's left knee.  The February 2012 examiner reviewed the record, examined the Veteran, and interviewed the Veteran.  At the examination, the Veteran did not report flare-ups in his left knee symptoms.  Upon examination of the left knee, the Veteran was able to flex to 75 degrees, with objective evidence of painful motion beginning at 75 degrees, and extend to 25 degrees, with objective evidence of painful motion beginning at 25 degrees.  Following repetitive use testing, the Veteran had left knee flexion to 75 degrees and extension to 20 degrees.  The examiner opined that the Veteran has additional limitation of range of motion and additional functional loss following repetitive use testing.  Specifically, the examiner indicated that the Veteran had functional loss in the left knee of less movement than normal; pain on movement; and deformity.  The Veteran had three out of five muscle strength in the left knee both on flexion and on extension.  The Veteran did not exhibit instability of the left knee in joint stability testing.  There was no evidence or history of recurrent patellar subluxation or dislocation.  The examiner noted that the Veteran had surgical scars related to the service-connected left knee disability, but that the scar was not painful and/or unstable, and had a total area of 39 square centimeters (6 square inches) or less.  The examiner opined that the Veteran's service connected knee conditions result in difficulty using a clutch in a truck, climbing into a truck, and unloading a truck.

The Veteran was provided another VA knee and lower leg conditions examination in December 2013.  The December 2013 VA examiner reviewed the record, examined the Veteran, and interviewed the Veteran.  At the examination, the Veteran reported flare-ups in his left knee symptoms in that the left knee sometimes swells and, "when weather gets cold, gets stiff."  Upon examination of the left knee, the Veteran was able to flex 70 degrees, with objective evidence of painful motion beginning at 70 degrees, and extend to 25 degrees, with objective evidence of painful motion beginning at 25 degrees.  Following repetitive use testing, the Veteran had left knee flexion to 70 degrees and extension to 25 degrees.  The examiner opined that the Veteran has additional functional loss following repetitive use testing.  Specifically, the examiner indicated that the Veteran had functional loss in the left knee of less movement than normal and pain on movement.  The examiner opined that, upon repetitive motion or during flare-ups of the knee, there could be an additional 5 degrees of functional loss in range of motion due to pain, weakened movement, excess fatigability, and incoordination.  The Veteran had four out of five muscle strength in the left knee, both on flexion and on extension.  The Veteran did not exhibit instability of the left knee in joint stability testing.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The examiner noted that the Veteran had surgical scars related to the service-connected left knee disability, but that the scar was not painful and/or unstable, and had a total area of 39 square centimeters (6 square inches) or less.  Specifically, the Veteran had two scars on the anterior of the left knee.  One scar was midline, 16.5 centimeters in length, and varied in width from 2 to 3 millimeters to 7 millimeters.  The other scar was more lateral, and 6 centimeters long and 2 to 3 millimeters wide.  Both scars were hyperpigmented, nontender, and not raised or depressed.  The examiner noted that the Veteran stopped working as a truck driver in February 2011 after his left patellar tendon ruptured and he had to have surgery.

The Veteran was provided another VA knee and lower leg conditions examination in August 2014.  The August 2014 VA examiner reviewed the record, examined the Veteran, and interviewed the Veteran.  At the examination, the Veteran reported that, since undergoing left knee surgery in 2011, he has had pain and weakness in the left lower extremity.  He indicated that he tries to walk with the help of a cane for exercise, but can walk for only about one quarter mile before stopping due to pain.  He estimated his pain to be eight out of ten in his left knee.  He indicated that the symptoms are constant without significant fluctuation and that he takes hydrocodone and ibuprofen for the pain.

Upon examination of the left knee at the August 2014 VA examination, the Veteran was able to flex to 70 degrees, with objective evidence of painful motion beginning at 70 degrees, and extend to 45 degrees or greater, with objective evidence of painful motion beginning at 25 degrees.  Following repetitive use testing, the Veteran had left knee flexion to 70 degrees and extension to 45 degrees or greater.  The examiner opined that the Veteran has additional functional loss following repetitive use testing.  Specifically, the examiner indicated that the Veteran had functional loss in the left knee of less movement than normal; weakened movement; excess fatigability; pain on movement; deformity; atrophy of disuse; and disturbance of locomotion.  The examiner opined that it is not possible to determine that additional functional loss due to pain, weakness, fatigability, or incoordination without resorting to mere speculation because there is no conceptual or empirical basis for making such a determination without directly observing function under those conditions.  The Veteran had three out of five muscle strength in the left knee, both on flexion and on extension.  The Veteran did not exhibit instability of the left knee in joint stability testing.  There was no evidence or history of recurrent patellar subluxation or dislocation.  The examiner noted that the Veteran had surgical scars related to the service-connected left knee disability, but that the scar was not painful and/or unstable, and had a total area of 39 square centimeters (6 square inches) or less.  The examiner noted further pertinent findings of atrophy of the left quadriceps and an antalgic gait that results in the use of crutches and the Veteran putting less weight on the left lower extremity.  The examiner opined that the Veteran has marked difficulty ambulating due to pain and limited range of motion in the knees.  The Veteran stopped working as a truck driver due to his knee problems and right shoulder problems.  Although he can drive motor vehicles having an automatic transmission, he cannot drive those with a clutch and manual transmission.

In discussing the Veteran's ratings for the service-connected left knee disability, the Board initially notes that the Veteran was granted a 100 percent rating under 38 C.F.R. § 4.30 for the period from March 4, 2011, through September 30, 2011.  The Board finds that the 100 percent rating awarded from March 4, 2011, through September 30, 2011, is appropriate based on the evidence of record, including the VA records showing that the Veteran underwent left knee surgery in March 2011, and the September 2011 VA examination and VA treatment records showing that the Veteran was still undergoing post-surgery rehabilitation.  The Board notes that 38 C.F.R. § 4.30(b)(2) provides that an extension of one or more months up to six months beyond the initial six-month period may be made, upon approval of the Veterans Service Center Manager, where there is surgery with severe postoperative residuals or immobilization by cast of one major joint or more.  The Veteran has not argued, and the record does not show, that the 100 percent rating should be extended beyond September 30, 2011, which is the last day of the first full month following six months from the March 2011 left knee surgery.  There is no evidence of severe postoperative residuals comparable to those described in 38 C.F.R. § 4.30(a)(2) or immobilization by cast, and extension of the total rating beyond the initial six-month period has not been approved by the Veterans Service Center Manager.  Accordingly, the Veteran was not entitled to extension of the 100 percent rating beyond the initial six-month period, which ended September 30, 2011.

The Board has considered whether the Veteran is entitled to a compensable additional rating under 38 C.F.R. § 4.741a, DC 5257, for recurrent subluxation or lateral instability of the left knee.  However, the Board finds that the Veteran is not entitled to such a rating because at no time during the rating period has the Veteran demonstrated symptoms warranting a compensable rating under that diagnostic code.  The Board acknowledges the Veteran's reports of instability and giving out of the left knee.  The Veteran is competent to report lay-observable symptoms such as feelings of instability and giving way.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran has not been shown to possess the medical training necessary to evaluate the nature and severity of knee subluxation and instability, which are complex medical issues involving the internal workings of the body.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).  Therefore, the Veteran's statements are not probative as to the presence and severity of any recurrent subluxation or lateral instability.  Instead, the Board places probative weight on the objective findings of the medical professionals in this case, which do not show that the Veteran had at least slight subluxation or lateral instability of the left knee at any time during the rating period.

The Board has also considered whether the Veteran is entitled ratings under 38 C.F.R. § 4.71a, DC 5260, for limitation of flexion of the left knee in excess of 10 percent from August 22, 2005, through March 3, 2011; 20 percent from October 1, 2011, through December 9, 2013; and 30 percent from December 10, 2013.  For the rating period prior to March 3, 2011, the medical treatment records show that the Veteran reported painful motion of the left knee.  In April and November 2009, testing revealed flexion to 120 degrees.  The Veteran had good range of motion in October 2010.  The Veteran had moderately limited range of motion of the left knee in February 2011 after falling, but the records do not provide measurements in degrees sufficient to rate the Veteran under the criteria for limited flexion.  At the September 2006 VA examination, the Veteran had left knee flexion to 120 degrees with pain beyond 90 degrees.  At the November 2007 VA examination, the Veteran had left knee flexion to 90 degrees with pain beyond 75 degrees.  The September 2010 VA examination report does not include range of motion measurements sufficient for rating the Veteran under the criteria for limited flexion.  Accordingly, during the period from August 22, 2005, through March 3, 2011, the Veteran's service-connected left knee disability was manifested by painful motion and, at worst, flexion limited to 90 degrees, which is noncompensable under DC 5260.  Painful, but noncompensable, limitation of motion warrants the assignment of the minimal compensable rating under the related diagnostic code.  See 38 C.F.R. § 4.59, Burton, 25 Vet. App. at 5.  The minimal compensable rating under DC 5260 is 10 percent.  Therefore, during the period from August 22, 2005, through March 3, 2011, the Veteran was not entitled to a disability rating in excess of 10 percent based on limited flexion.

The Board further notes that, during that period, the VA examiners all opined that the Veteran did not experience additional functional loss following repetitive motion.  Therefore, the record does not show that the Veteran was additionally limited by pain, fatigability, incoordination, pain on movement, or weakness during flare-ups or upon repetitive use over time such that a rating in excess of 10 percent was warranted at any time during the period from August 22, 2005, through March 3, 2011.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.

For the period from October 1, 2011, through December 9, 2013, the medical treatment records show that, in October 2011, the Veteran's flexion was limited to 40 degrees.  At the September 2011 VA examination, the Veteran had left knee flexion to 30 degrees with pain beyond 30 degrees.  At the February 2012 VA examination, the Veteran had left knee flexion to 75 degrees with pain beyond 75 degrees.  Accordingly, the Veteran had left knee flexion limited to 30 degrees in September 2011, but during the period from October 1, 2011, through December 9, 2013, the Veteran's service-connected left knee disability was manifested by painful motion and, at worst, flexion limited to 75 degrees.  Therefore, during that period, the Veteran was not entitled to a disability rating in excess of 20 percent based on limited flexion of the left knee at any time.

The Board has further considered whether the Veteran was entitled to a rating higher than 20 percent during the period from October 1, 2011, through December 9, 2013, based on additional functional loss or impairment under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca, 8 Vet. App. 202, Burton, 25 Vet. App. 1.  The Veteran did not report flare-ups in the service-connected left knee disability at the September 2011 VA examination, the February 2012 VA examination, or in the medical records dated during that period.  The September 2011 VA examiner and February 2012 VA examiner both opined that the Veteran has additional limitation of range of motion and additional functional loss following repetitive use testing; however, repetitive use testing conducted as part of those examinations did not reveal any additional functional loss.  Therefore, the examiners' statements are inconsistent with the objective findings of the examinations.  Furthermore, the examiners did not provide estimates, in degrees, as to the expected additional functional loss.  As such, the Board finds that the September 2011 and February 2012 VA examinations do not show that the Veteran had additional functional loss upon repetitive use over time.  Thus, the record does not show that the Veteran was additionally limited by pain, fatigability, incoordination, pain on movement, or weakness during flare-ups or upon repetitive use over time such that a rating in excess of 20 percent was warranted at any time during the during the period from October 1, 2011, through December 9, 2013.  The Board finds that the Veteran's complaints of pain do not impair the Veteran's functioning to the degree required to more closely approximate a higher rating for the service-connected left knee disability during that period.  See Mitchell, 25 Vet. App. 32.  Therefore, the Veteran's pain and any functional loss in flexion of the left knee are encompassed by the 20 percent disability rating for that period.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.

For the period beginning December 10, 2013, the Veteran has been rated as 30 percent disabled based on limited flexion of the left knee.  30 percent is the maximum schedular rating available for limited flexion of the knee under DC 5260.  Nevertheless, the Board will discuss the evidence relating to the Veteran's rating under DC 5260 during that period.  The VA treatment records show that the Veteran had left knee flexion to 40 degrees in June 2015.  At the December 2013 VA examination, the Veteran had left knee flexion to 70 degrees with pain beyond 70 degrees.  The Veteran indicated that he has flare ups in his left knee.  The December 2013 VA examiner opined that the Veteran has additional functional loss of 5 degrees during flare-ups and upon repetitive use over time.  Thus, according to the examiner's estimates, the Veteran would have left knee flexion limited to approximately 65 degrees during flare-ups and upon repetitive use.  At the August 2014 VA examination, the Veteran had left knee flexion to 70 degrees with pain beyond 70 degrees.  The Veteran reported that his symptoms are constant.  The August 2014 VA examiner opined that it is not possible to determine whether the Veteran experiences additional functional loss due to pain, weakness, fatigability, or incoordination without resorting to mere speculation because there is no conceptual or empirical basis for making such a determination without directly observing function under those conditions.  In this case, the VA examiner's statement that an opinion cannot be rendered without resort to speculation is acceptable because the examiner provided a full explanation as to that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

In summary, the record does not show that the Veteran was entitled to a rating under 38 C.F.R. § 4.741a, DC 5260, for limitation of flexion of the left knee in excess of 10 percent from August 22, 2005, through March 3, 2011; 20 percent from October 1, 2011, through December 9, 2013; or 30 percent from December 10, 2013.

The Board has also considered whether the Veteran was entitled to a compensable rating under 38 C.F.R. § 4.74a, DC 5261, for limited extension of the left knee, at any time during the rating period.  Initially, the Board again notes that the Veteran was in receipt of a temporary total disability rating from March 4, 2011, through September 30, 2011, following surgery of the left knee.  During that period, the Veteran may not receive a separate rating for limited extension of the left knee.

The medical treatment records dating as early as September 2005 show that the Veteran reported painful motion of the knees.  The Veteran had extension to 0 degrees at the September 2006 VA examination.  At the November 2007 VA examination, he had extension to 0 degrees.  In April 2009, the Veteran had full extension of the left knee.  In November 2009, the Veteran had extension of the left knee to 0 degree.  In October 2010, the Veteran had good range of motion of the knees.  He had extension to 5 degrees at the September 2011 VA examination.  In October 2011, the Veteran had left knee extension limited to 10 degrees.  He had extension to 25 degrees at the February 2012 VA examination.  The Veteran had extension limited to 10 degrees in August 2012.  He had extension to 25 degrees at the December 2013 VA examination.  The December 2013 VA examiner opined that the Veteran would be limited an additional 5 degrees during flare-ups or following repetitive use over time.  Thus, according to the examiner's estimates, the Veteran would have left knee extension limited to approximately 30 degrees during flare-ups and upon repetitive use.  The Veteran had extension to 45 degrees or greater at the August 2014 VA examination.  In June 2015, the Veteran had left knee extension limited to 20 degrees.  As discussed above, aside from the December 2013 VA examiner's opinion considered in the summary above, the record does not indicate that the Veteran had additional functional loss during flare-ups or following repetitive use over time.  Therefore, the record does not show that the Veteran's left knee extension was additionally limited by pain, fatigability, incoordination, pain on movement, or weakness during flare-ups or upon repetitive use over time other than at the time of the December 2013 VA examination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.

Thus, from August 22, 2005, through March 3, 2011, the day before the Veteran was awarded a temporary total disability rating for convalescence following his left knee surgery, and from October 1, 2011, through October 5, 2011, the Veteran's service-connected left knee disability was manifested by painful movement with normal extension to 0 degrees.  The Board again notes that painful, but noncompensable, motion warrants the assignment of the minimal compensable rating under the related diagnostic code under 38 C.F.R. § 4.59 and Burton.  However, the rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).  As discussed above, the Veteran has been awarded a 10 percent minimum compensable rating under DC 5260 based on noncompensable painful motion of the left knee.  The Veteran may not be awarded a separate minimal compensable rating under DC 5261 on the same basis, as doing so would constitute impermissible pyramiding.  Furthermore, the minimal compensable rating under DC 5261 is 10 percent.  Accordingly, consideration under DC 5261, rather than DC 5260, of the Veteran's painful, noncompensable motion would not result in a higher rating.  Therefore, the Veteran was not entitled to a compensable rating for limited extension under DC 5261 at any time during the period from August 22, 2005, through March 3, 2011, and from October 1, 2011, through October 5, 2011.

From October 6, 2011, the date of the Veteran's orthopedic clinic visit, through February 28, 2012, the day before the Veteran's February 2012 VA examination, the evidence of record shows that the Veteran's service-connected left knee disability was manifested by painful motion and extension limited to, at worst, 10 degrees.  Therefore, for that period a separate rating of 10 percent, but no higher, was warranted under DC 5261.

From February 29, 2012, the date of the Veteran's February 2012 VA examination, through August 6, 2012, the day before the Veteran's August 2012 VA office visit, the evidence of record shows that the Veteran's service-connected left knee disability was manifested by painful motion and extension limited to, at worst, 25 degrees.  Therefore, for that period a separate rating of 30 percent, but no higher, was warranted under DC 5261.

From August 7, 2012, the date of the Veteran's August 2012 VA office visit where he was observed to have left knee extension limited to 10 degrees, through December 9, 2013, the day before the Veteran's December 2013 VA examination, the evidence of record shows that the Veteran's service-connected left knee disability was manifested by painful motion and extension limited to, at worst, 10 degrees.  Therefore, for that period a separate rating of 10 percent, but no higher, was warranted under DC 5261.

From December 10, 2013, the date of the Veteran's December 2013 VA examination, through August 4, 2014, the day before the Veteran's August 2014 VA examination, the evidence of record shows that the Veteran's service-connected left knee disability was manifested by painful motion and extension limited to, at worst, 30 degrees.  Therefore, for that period a separate rating of 40 percent, but no higher, was warranted under DC 5261.

From August 5, 2014, the date of the Veteran's August 2014 VA examination, through June 1, 2015, the day before the Veteran's private medical visit, the evidence of record shows that the Veteran's service-connected left knee disability was manifested by painful motion and extension limited to 45 degrees or greater.  Therefore, for that period a separate rating of 50 percent, but no higher, was warranted under DC 5261.

From June 2, 2015, the date of the Veteran's private medical visit where he was observed to have left knee extension to 20 degrees, the evidence of record shows that the Veteran's service-connected left knee disability has been manifested by painful motion and extension limited to, at worst, 20 degrees.  Therefore, since June 2, 2015, a separate rating of 30 percent, but no higher, has been warranted under DC 5261.

The Board has considered whether the Veteran is entitled to a higher or separate ratings under the other diagnostic codes relating to disabilities of the knees and legs.  There is no indication of ankylosis of the left knee, impairment of the tibia and fibula, or genu recurvatum.  To the extent the Veteran has had surgery on the left knee the Board has considered whether additional ratings are allowable due to dislocation or removal of the semilunar cartilage.  The Board finds that there is no evidence of dislocated cartilage with effusion and to the extent that there is symptomatic residuals of removal, providing a separate rating would compensate the Veteran for the pain for which he is already compensated.  A separate rating would therefore violate the rule against pyramiding.  See 38 C.F.R. § 4.14.  Therefore, no higher or separate rating is warranted under those diagnostic codes.  See 38 C.F.R. § 4.71a, DCs 5256, 5258, 5259, 5262, and 5263.

The Board has also considered whether the Veteran is entitled to a separate rating for the surgical scars associated with his left knee surgeries.  38 C.F.R. § 4.118, DCs 7800 through 7805 provide the rating criteria for different types of scars.  Throughout the rating period, the Veteran's surgical left knee scar has been described as stable and nonpainful, and with an area of less than six square inches.  Furthermore, there is no indication that the scars cause effects not considered under the rating criteria provided in DCs 7800 through 7804.  Therefore, the Veteran does not meet the requirements for a compensable rating under any of the DCs 7800 through 7805 for the surgical scars associated with his left knee surgeries.

The Board acknowledges the Veteran's contentions that he is entitled to higher ratings for his service-connected left knee disability.  The Veteran is competent to report symptoms such as pain and limited motion.  See Layno, 6 Vet. App. at 469.  The Veteran is also credible in his belief that he is entitled to higher ratings.  However, the Veteran is not competent to offer a medical opinion, for example, as to the relative severity of his service-connected left knee disability, as doing so requires medical knowledge and expertise the Veteran has not been shown to possess.  See Kahana, 24 Vet. App. at 435; Buchanan, 451 F.3d at 1336-37 (2006).  Therefore, in assigning the disability ratings, the Board relies upon the objective medical evidence of record and the competent, probative opinions provided by the medical professionals.  The medical professionals' opinions are probative because the professionals have the knowledge and expertise necessary to evaluate disabilities of the musculoskeletal system, and because they are based on a review of the record or accurate understanding of the Veteran's medical history, and on an in-person examination of the Veteran.  They are thorough and provide enough detail to rate the Veteran under the relevant rating criteria.  See Prejean, 13 Vet. App. at 448-49.

The Board also has considered whether the Veteran is entitled to referral for assignment of a greater level of compensation on an extra-schedular basis for the service-connected left knee disability.  Ordinarily, the Schedule will apply unless there are exceptional or unusual factors that would render application of the Schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular rating for that service-connected disability is inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected left knee disability with the established criteria found in the Schedule for that disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, as discussed above.  Specifically, the Veteran has reported knee pain that limits his ability to be active, including his ability to continue his prior employment as a truck driver.  The rating schedules for all musculoskeletal disabilities contemplate such functional loss, including that caused by pain, stiffness, and limitation of range of motion.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  The Veteran's level of disability following repetitive use has been considered, as discussed above.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the symptoms experienced by the Veteran are not considered exceptional or unusual and any functional loss has been adequately considered under the schedular rating criteria.  Furthermore, the Schedule provides for higher and/or additional disability ratings for more severe symptoms, but the record does not demonstrate that the Veteran is entitled to such higher or additional ratings for his service-connected left knee disability.  The Board acknowledges that the Veteran's disability has an impact on employment.  However, the symptoms experienced by the Veteran are not considered to be exceptional or unusual and are taken into account by his current schedular rating.  Therefore, referral for extra-schedular consideration is not warranted.  Thun, 22 Vet. App. 111.

In summary, the record shows that the Veteran was not entitled to an extension of the temporary total disability rating beyond September 30, 2011.  In addition, under DC 5260, the Veteran was entitled to a disability rating of 10 percent, and no higher, through March 4, 2011; of 20 percent, and no higher, from October 1, 2011, through December 9, 2013; and of 30 percent, and no higher, from December 10, 2013.  Under DC 5261, the Veteran was entitled to a separate disability rating of 10 percent, and no higher, from October 6, 2011, through February 28, 2012; of 30 percent, and no higher, from February 29, 2012 through August 6, 2012; of 10 percent, and no higher, from August 7, 2012, through December 9, 2013; of 40 percent, and no higher, from December 10, 2013, through August 4, 2014; of 50 percent, and no higher, from August 5, 2014, through June 1, 2015; and of 30 percent, and no higher, from June 2, 2015.  To the extent that the Veteran seeks higher or additional ratings for the service-connected left knee disability, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim must be denied. 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Residuals of AC Separation of the Right Shoulder

The Veteran seeks an increased disability rating for his service-connected right shoulder disability.  The Veteran's claim for an increased rating was received on August 22, 2006.  Therefore, the relevant rating period is from August 22, 2005, one year prior to receipt of the claim, through the present.  See 38 C.F.R. § 3.400(o)(2) (2015).  The Veteran's service-connected right shoulder disability is currently rated as 10 percent prior to September 24, 2011, and 20 percent thereafter.

Disabilities of the shoulder and arm are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5200 to 5203.  Normal ranges of upper extremity motion are defined as forward elevation (flexion) from 0 to 180 degrees; abduction from 0 to 180 degrees; and internal and external rotation to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.  In assessing the severity of limitation of shoulder motion, it is necessary to consider both forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 317-18   (2003).  However, separate ratings will not be assigned for limitation in the flexion and abduction planes of the same arm.  See Yonek v. Shinseki, 722 F.3d 1355, 1358 (Fed. Cir. 2013).

The diagnostic codes for rating disabilities of the shoulder and arm provide different ratings depending on whether the rated arm is the major arm or the minor arm.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200 to 5203.  In this case, the evidence of record shows that the Veteran is right-hand dominant.  See, e.g., August 2014 VA examination report.  Therefore, the Veteran's service-connected right shoulder disability will be assigned ratings as the major arm.

Under DC 5201, for the major arm, a 20 percent rating is warranted for limitation of motion at shoulder level; a 30 percent rating is warranted for limitation of motion to midway between side and shoulder level; and a 40 percent rating is warranted for limitation of motion to 25 degrees from the side.  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.  Therefore, midway between side and shoulder level is 45 degrees.

Turning to the relevant evidence of record, a VA treatment record dated in September 2006 indicate that an X-Ray of the right shoulder showed suspected loose body within the right glenohumeral joint.  A VA treatment record dated in November 2009 notes that the Veteran had full range of motion of the right shoulder, and that a previous X-Ray taken in 2008 showed no fracture or dislocation, but did show mild joint space narrowing of the AC joint.  The Veteran has reported right shoulder pain to healthcare providers at times during the rating period.

The September 2006 VA joints examination included findings relating to the Veteran's service-connected right shoulder disability.  At the examination, the Veteran reported that he fell on his right shoulder in 1990.  The injury caused pain at the right AC joint that initially resolved, but that has recurred infrequently since, particularly when impacted or during cold weather.  On examination, the joint appeared normal.  There was no elevation of the distal clavicle, and joint contours were symmetrical with the opposite side.  The Veteran had 180 degrees of abduction and forward flexion, and 90 degrees of external and internal rotation, all without pain.  The examiner opined that the Veteran's service-connected right shoulder disability does not limit his activities of daily living or his occupation as a truck driver.  The Veteran reported no flare-ups other than recurring pain during cold weather.  The examiner opined that the Veteran has no additional functional loss during flare-ups or upon repetitive use over time.

The November 2007 VA examination also included findings relating to the Veteran's service-connected right shoulder disability.  At the examination, the Veteran reported that there had been no change in his right shoulder disability since the last VA examination.  He reported that he still experienced pain during cold weather, especially with prolonged driving or other strenuous use of the shoulder, and that over-the-counter pain medications helped.  On examination, the Veteran had 180 degrees of abduction with pain reported beyond 135 degrees; 165 degrees of forward flexion with pain reported beyond 120 degrees; and 90 degrees each of external and internal rotation with pain reported at each extreme.  The examiner opined that the Veteran has no additional functional loss during flare-ups or upon repetitive use over time, and that the Veteran's service-connected right shoulder disability does not limit his activities of daily living or occupation.  An X-Ray of the Veteran's right shoulder showed an unchanged likely loose body within the right glenohumeral joint.

At the September 2011 VA joints examination, the Veteran reported off-and-on right shoulder pain over the years, worse the last couple of years.  He reported pain with lifting, pulling, and looking over the shoulder, and reduced range of motion.  He did not report flare-ups in his right shoulder symptoms.  On examination, the Veteran had localized tenderness and guarding of the right shoulder.  He had four out of five strength in the right shoulder, both on flexion and abduction.  He did not have ankylosis of the right shoulder.  The Veteran was unable to perform the Hawkins' impingement test and lift-off subscapularis test, but otherwise had negative rotator cuff testing.  The examiner indicated that the Veteran had no AC joint condition or any other impairment of the clavicle or scapula.  On initial range-of-motion testing, he had right shoulder flexion to 110 degrees with objective evidence of pain at 110 degrees; and abduction to 80 degrees with objective evidence of pain at 95 degrees.  Following repetitive-use testing, the Veteran had right shoulder flexion to 110 degrees and abduction to 95 degrees.  The examiner opined that the Veteran has functional loss in the right shoulder of less movement than normal, weakened movement, and pain on movement, but that the Veteran does not have additional functional loss following repetitive-use testing.  The examiner noted that degenerative arthritis of the right shoulder had been documented in an X-Ray  The examiner opined that the Veteran's service-connected right shoulder disability affects his ability to work in that he has trouble changing gears, lifting, and performing overhead work.

At the February 2012 VA general medical examination, the Veteran reported that he experiences right shoulder pain all of the time and that if he tries to look back over his shoulder, he feels increased shoulder pain.  On examination, the Veteran had localized tenderness of the right shoulder.  He had five out of five strength in the right shoulder, both on flexion and abduction.  He did not have ankylosis of the right shoulder.  The Veteran had negative rotator cuff testing, including on the Hawkins' impingement test and lift-off subscapularis test.  The examiner indicated that the Veteran had no AC joint condition or any other impairment of the clavicle or scapula.  On initial range-of-motion testing, he had right shoulder flexion to 150 degrees with objective evidence of pain at 150 degrees; abduction to 180 degrees with objective evidence of pain at 180 degrees.  Following repetitive-use testing, the Veteran had right shoulder flexion to 150 degrees and abduction to 180 degrees.  The examiner opined that the Veteran has functional loss in the right shoulder of less movement than normal and pain on movement, but that the Veteran does not have additional functional loss following repetitive-use testing.  The examiner noted that degenerative arthritis of the right shoulder had been documented in an X-Ray  The examiner opined that the Veteran's service-connected right shoulder disability affects his ability to work in that he has problems changing gears, lifting, and pulling due to increased pain.

At the December 2013 VA examination, the Veteran reported that he experiences pain around the neck when he looks back over his shoulder.  He also indicated that he has pain along the superior aspect of the right shoulder.  He reported difficulty with any movement involving reaching, lifting, or carrying with his arms due to the right shoulder pain.  The Veteran reported flare-ups in his right shoulder symptoms if he "gets too active."  On examination, the Veteran had localized tenderness of the right shoulder.  He had five out of five strength in the right shoulder, both on flexion and abduction.  He did not have ankylosis of the right shoulder.  The Veteran had a positive lift-off subscapularis test, which may indicate subscapularis tendinopathy or tear, but otherwise had negative rotator cuff testing.  The Veteran gave a history of mechanical symptoms, but not of recurrent dislocation of the right shoulder.  Crank apprehension relocation testing was negative.  The examiner indicated that the Veteran had AC arthropathy, as indicated on an X-Ray, but did not indicate any other AC joint condition or impairment of the clavicle or scapula.  The Veteran had a negative cross-body adduction test, which tests for possible AC joint pathology.  On initial range-of-motion testing, he had right shoulder flexion to 140 degrees with objective evidence of pain at 140 degrees; abduction to 165 degrees with objective evidence of pain at 165 degrees.  Following repetitive-use testing, the Veteran had right shoulder flexion to 140 degrees and abduction to 165 degrees.  The examiner opined that the Veteran has functional loss in the right shoulder of less movement than normal and pain on movement, and that the Veteran could experience an additional 5 degrees of functional loss due to pain on repetitive motion or during flare-ups.  He also opined that there could also be weakened movement, excess fatigability, and incoordination, but that such symptoms would depend on the nature of the use of the shoulder.  The examiner further opined that the Veteran's service-connected right shoulder disability affects his ability to work in that it causes discomfort when shifting gears while driving a truck.

At the August 2014 VA examination, the Veteran reported pain in the trapezius muscle area and over the shoulder.  He reported taking ibuprofen for pain relief, and that his pain rates as a six out of ten.  He also reported recurrent dislocations of the right shoulder that were not documented in the medical record because he did not see a physician for them.  The Veteran did not report experiencing flare-ups in his symptoms.  On examination, the Veteran had localized tenderness of the right shoulder.  He had four out of five strength in the right shoulder, both on flexion and abduction.  He did not have ankylosis of the right shoulder.  The Veteran had a positive Hawkins' impingement test, which may signify rotator cuff tendinopathy or tear.  He also had a positive empty-can test, which may indicate rotator cuff pathology.  He further had a positive lift-off subscapularis test, which may indicate subscapularis tendinopathy or tear, but otherwise had negative rotator cuff testing.  He had a negative external rotation/infraspinatus strength test.  The examiner noted the Veteran's reported history of frequent episodes of right shoulder dislocation; however, crank apprehension relocation testing was negative.  The examiner indicated that the Veteran had AC arthropathy, as indicated on an X-Ray, but did not indicate any other AC joint condition or impairment of the clavicle or scapula.  The Veteran had a negative cross-body adduction test, which tests for possible AC joint pathology.  On initial range-of-motion testing, he had right shoulder flexion to 85 degrees with objective evidence of pain at 85 degrees; abduction to 60 degrees with objective evidence of pain at 60 degrees; internal rotation from 0 to 40 degrees; and external rotation from 0 to 80 degrees.  Following repetitive-use testing, the Veteran had right shoulder flexion to 85 degrees and abduction to 60 degrees.  The examiner opined that the Veteran has functional loss in the right shoulder of less movement than normal, weakened movement, and pain on movement.  The examiner further opined that the Veteran's service-connected right shoulder disability results in significant limitation of range of motion such that the Veteran is unable to do any overhead work.  The examiner noted that the Veteran does not have flare-ups.  In addition, the examiner opined that the Veteran does have pain, weakness, fatigability, or incoordination that significantly limits functional ability during repeated use of the right shoulder joint, but that it is not possible to determine that additional functional loss due to pain, weakness, fatigability, or incoordination without resorting to mere speculation because there is no conceptual or empirical basis for making such a determination without directly observing function under those conditions.

Thus, from August 22, 2005, through November 26, 2007, the day before the November 2007 VA examination, the record shows that the Veteran had full range of motion of the right shoulder without evidence of pain.  The Veteran did not have dislocation, nonunion, or malunion of the clavicle or scapula during that period.  As such, the Veteran was not entitled to a disability rating in excess of 10 percent under DC 5200 to 5203 during that period.

However, on November 27, 2007, at the November 2007 VA examination, the Veteran demonstrated painful forward flexion of the right shoulder that was less than full, but was above shoulder level.  Accordingly, he had painful but noncompensable limitation of motion of the right shoulder.  Such limitation warrants the assignment of the minimal compensable rating under the related diagnostic code.  See 38 C.F.R. § 4.59, Burton, 25 Vet. App. at 5.  The minimal compensable rating for the major arm under DC 5201 is 20 percent.  Therefore, from November 27, 2007, the Veteran was entitled to a disability rating of 20 percent, and no higher, based on painful but noncompensable limitation of motion of the right shoulder.

Through August 4, 2014, the day before the August 2014 VA examination, the Veteran's service-connected right shoulder disability continued to be manifested by painful, noncompensable, limitation of motion.  However, at the August 2014 VA examination, the Veteran demonstrated painful right shoulder motion with flexion limited to 85 degrees and abduction limited to 60 degrees.  Accordingly, since August 5, 2014, the date of the August 2014 VA examination, the Veteran's service-connected right shoulder disability has been manifested by flexion and abduction limited to less than shoulder level, but greater than midway between side and shoulder level.  Under DC 5201, such limited motion of the major arm warrants a 20 percent rating.  Therefore, from August 5, 2014, the Veteran has been entitled to a disability rating of 20 percent, and no higher, based on motion of the right shoulder limited to less than shoulder level but greater than midway between side and shoulder level.

The Board has considered whether the Veteran is entitled to higher disability ratings on the basis of functional loss or impairment under 38 C.F.R. §§ 4.40, 4.45 and 4.59.  See DeLuca, 8 Vet. App. 202, Burton, 25 Vet. App. 1 (2011).  The Veteran has complained of flare-ups in pain on occasion.  However, with the exception of the December 2013 VA examiner and the August 2014 VA examiner discussed more fully below, the medical opinions of record indicate that the Veteran does not experience additional functional loss during flare-ups or upon repetitive use over time.  These opinions are supported by the repetitive use testing conducted during the VA examinations, which revealed no reduction in right shoulder range of motion following repetitive use testing.

The Board observes that the December 2013 VA examiner opined that the Veteran would experience an additional loss in motion in the right shoulder of 5 degrees following repetitive use or during flare-ups.  At the December 2013 VA examination, the Veteran had right shoulder flexion to 140 degrees and abduction to 165 degrees.  Therefore, in view of the examiner's opinion, following repetitive use, the Veteran would be expected to have right shoulder flexion to 135 degrees and abduction to 160 degrees.  Such limitation would not warrant a rating in excess of 20 percent under DC 5201.  Moreover, even if the December 2013 VA examiner's opinion were to be applied to all range-of-motion measurements showing reduced motion during the rating period, the Veteran would not have been entitled to a rating in excess of 20 percent at any time.  Specifically, the Veteran had his lowest measured range of motion of the right shoulder at the August 2014 VA examination, where he had abduction limited to 60 degrees.  Applying the December 2013 VA examiner's opinion to this measurement, the Veteran would have abduction to 55 degrees, which is greater than the 45 degrees or less required for the next higher rating of 30 percent under DC 5201.

The Board further observes that the August 2014 VA examiner opined that the Veteran would experience additional functional loss during repeated use, but that it is not possible to determine whether the Veteran experiences additional functional loss due to pain, weakness, fatigability, or incoordination without resorting to mere speculation because there is no conceptual or empirical basis for making such a determination without directly observing function under those conditions.  In this case, the VA examiner's statement that an opinion cannot be rendered without resort to speculation is acceptable because the examiner provided a full explanation as to that statement.  See Jones, 23 Vet. App. 382 (2010).  Thus, the record does not show that, after repetitive use and during flare-ups, the Veteran's disability would rise to the level of severity contemplated by the higher rating criteria.  The Board finds that the Veteran's pain and any functional loss are encompassed by the 10 percent disability rating prior to November 27, 2007, and the 20 percent rating therefrom.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca, supra.

The Board has also considered other diagnostic codes to determine whether the Veteran might be entitled to a disability in excess of 10 percent prior to November 27, 2007, and in excess of 20 percent therefrom in relation to his service-connected right shoulder disability.  Diagnostic Code 5200 pertains to ankylosing of the scapulohumeral articulation.  This diagnostic code is not for application in this case as the record does not indicate that the Veteran has ankylosing of the scapulohumeral articulation.

Diagnostic Code 5202 provides ratings for other impairment of the humerus.  This diagnostic code is not for application in this case as the record does not reflect the Veteran has fibrous union, nonunion, malunion, recurrent dislocations, or loss of the head of the humerus.  The Board acknowledges the Veteran's reported history of recurrent right shoulder dislocations at the August 2014 VA examination.  However, no episodes of right shoulder dislocation are documented in the medical treatment records, and crank apprehension relocation testing was negative when performed, including at the August 2014 VA examination where the Veteran reported frequent episodes of right shoulder dislocation.  The Veteran is certainly competent to report pain and other such symptoms.  See Layno, 6 Vet. App. at 469.  However, the dislocation of a joint is an internal process that is not readily observable through the senses.  Although the Veteran may report the sensation of having his shoulder dislocated along with associated increased pain, he does not have the medical training necessary to state that a dislocation has actually occurred.  As such, the Veteran's statements do not constitute competent evidence that he experiences right shoulder dislocations.  See Kahana, 24 Vet. App. at 435; Buchanan, 451 F.3d at 1336-37.  Because there is no competent evidence of record showing that the Veteran has experienced any of the symptoms for which ratings are provided under DC 5202, the Board finds that he was not entitled to a separate or higher rating under DC 5202 at any time during the rating period.

Diagnostic Code 5203 provides ratings for other impairment of the clavicle or scapula.  This diagnostic code is not for application in this case as the record does not reflect the Veteran has malunion, nonunion, or dislocation of the scapula or clavicle.

In adjudicating a claim, the competence and credibility of the Veteran and other lay witnesses must be considered.  See Buchanan, 451 F.3d 1331; Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  As noted above, the Veteran is competent to give evidence about what he observes or experiences.  For example, the Veteran is competent to report that he experiences certain symptoms, such as pain.  See, e.g., Layno, 6 Vet. App. 465.  The Board notes that the Veteran is also credible in regard to these statements.  However, the Veteran's belief that he is entitled to higher ratings is outweighed by the objective medical findings of record.  The Board assigns greater probative value to the findings in the VA examiners and treatment records that were recorded following physical examinations of the Veteran.

The Board also has considered whether the Veteran is entitled to referral for assignment of a greater level of compensation on an extra-schedular basis for the service-connected right shoulder disability.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected right shoulder disability with the established criteria found in the Schedule for that disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, as discussed above.  Specifically, the Veteran has reported right shoulder pain that limits his ability to be active, including his ability to reach, push, pull, lift, and carry, as well as his ability to turn his head.  The rating schedules for all musculoskeletal disabilities contemplate such functional loss, including that caused by pain, stiffness, and limitation of range of motion.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  The Veteran's level of disability following repetitive use has been considered, as discussed above.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the symptoms experienced by the Veteran are not considered exceptional or unusual and any functional loss has been adequately considered under the schedular rating criteria.  Furthermore, the Schedule provides for higher and/or additional disability ratings for more severe symptoms, but the record does not demonstrate that the Veteran is entitled to such higher or additional ratings for his service-connected right shoulder disability.  The Board acknowledges that the Veteran's disability has an impact on employment.  However, the symptoms experienced by the Veteran are not considered to be exceptional or unusual and are taken into account by his current schedular rating.  Therefore, referral for extra-schedular consideration is not warranted.  Thun, 22 Vet. App. 111.

In summary, the Board finds that the record shows that the Veteran was entitled to a disability rating for the service-connected right shoulder disability of 10 percent, and no higher, prior to November 27, 2007.  From November 27, 2007, the date of the November 2007 VA examination where the Veteran first exhibited painful limited motion of the right shoulder that was not compensable, the Veteran was entitled to a disability rating of 20 percent, and no higher.  To the extent that the Veteran seeks higher or additional ratings for the service-connected right shoulder disability, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim must be denied. 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Other Extra-Schedular Considerations

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU

A TDIU may be granted where a veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or higher, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or higher, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from common etiology or a single accident; disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric.  38 C.F.R. § 4.16(a).

Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Substantially gainful employment is defined as work that is more than marginal and that permits the individual to earn a living wage.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall not be considered substantially gainful employment.

The determination of whether a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability is a factual determination rather than a medical question.  Therefore, responsibility for the ultimate determination of whether a veteran is capable of securing or following substantially gainful employment is placed on the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also 38 C.F.R. § 4.16; Floore v. Shinseki, 26 Vet.App. 376, 381 (2013).

The Veteran contends that his service-connected disabilities prevent him from securing or following a substantially gainful occupation.  The record shows that the Veteran has a high school education, but has no additional training.  See, e.g., VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  He has reported that he last as a truck driver in October 2011, and that he stopped working due to his disabilities.  See, e.g., Id.

The Veteran's claim for entitlement to a TDIU was received on October 21, 2011.  VA Form 21-526b, received in October 2011.  Thus, the Board will focus its analysis on the period from October 21, 2010, one year prior to receipt of the Veteran's claim.  See 38 C.F.R. § 3.400(o)(2).

The following describes the Veteran's service-connected disabilities and their respective ratings during the period since October 21, 2010.  Somatic symptom disorder and major depressive disorder has been rated as 70 percent disabling since May 27, 2015.  Chronic tendonitis of the right knee was rated as 10 percent disabling prior to December 10, 2013, and 40 percent therefrom.  Left hip chronic strain was rated as 10 percent disabling prior to October 21, 2011, and 30 percent therefrom.  Patellar tendonitis of the left knee, status post lateral release, was rated as 10 percent disabling prior to March 4, 2011; 100 percent from March 4, 2011, through September 30, 2011; and 30 percent from December 10, 2013, based on limited flexion.  Patellar tendonitis of the left knee, status post lateral release, was rated as noncompensable prior to October 6, 2011; 10 percent disabling from October 6, 2011, through February 28, 2012; 30 percent from February 29, 2012, through August 6, 2012; 10 percent from August 7, 2012, through December 9, 2013; 40 percent from December 10, 2013, through August 4, 2014; 50 percent from August 5, 2014, through June 1, 2015; and 30 percent from June 2, 2015, based on limited extension.  Chronic lumbar strain with lipomatosis was rated as 20 percent disabling.  Right shoulder residuals of AC separation was rated as 20 percent disabling.  Right hip degenerative joint disease was rated as 10 percent prior to October 21, 2011, and 20 percent therefrom.  Tinnitus was rated as 10 percent disabling.  Left lower extremity radiculopathy was rated as 10 percent disabling.  Limitation of extension of the left hip was rated as 10 percent disabling from October 21, 2011.  Limitation of extension of the right hip was rated as 10 percent disabling from October 21, 2011.  Right lower extremity radiculopathy was rated as 20 percent disabling prior to August 19, 2014, and 10 percent therefrom.  Impairment of the right thigh was rated as noncompensable prior to April 22, 2015, and 10 percent therefrom.  Impairment of the left thigh was rated as noncompensable prior to April 22, 2015, and 10 percent therefrom.

The Veteran has had a combined disability rating in of 70 percent or greater at all times since October 21, 2010.  In addition, some of the Veteran's service-connected disabilities affect one or both upper and/or lower extremities, result from common etiology or a single accident, and/or affect a single body system.  When those ratings are combined in accordance with 38 C.F.R. § 4.16(a), he has had at least one disability that is ratable at 40 percent or higher at all times since October 21, 2010.  Therefore, the Veteran has met the percentage requirements for entitlement to a TDIU, as set forth in 38 C.F.R. § 4.16(a), at all times since October 21, 2010.

Turning to the relevant evidence of record, Social Security Administration records show that the Veteran filed for SSA disability benefits in September 2011.  In a December 2012 decision, a SSA administrative law judge granted the Veteran's claim, finding the Veteran disabled for SSA purposes as of March 8, 2012.  The SSA administrative law judge decision shows that the Veteran was granted benefits based on severe impairments of degenerative joint disease of the left knee and right shoulder, and degenerative disc disease, which limited the Veteran to a full range of sedentary work.  Under SSA regulations, such a residual functional capacity, when considered along with the Veteran's age, education, and work experience, directed a finding of disability for SSA purposes.

At a September 2010 VA examination, the Veteran reported that he missed two months of work as a truck driver due to pain associated with his service-connected hip disability and back disability.  The examiner indicated that the Veteran was unable to walk more than 10-15 minutes, stand more than 10-15 minutes, and sit more than 35-45 minutes due to the pain.  In addition, the Veteran would be unable to lift more than 25 to 30 pounds.

The September 2011 VA examiner opined that the Veteran's service-connected right shoulder disability causes trouble changing gears, lifting, and performing overhead work.

The February 2012 VA general medical examiner opined that the Veteran would have difficulty sitting for prolonged periods, climbing, lifting, pulling, and using a clutch and shifting gears in a motor vehicle due to his service-connected musculoskeletal disabilities.  The February 2012 VA examiner further opined that the Veteran is not rendered unable to secure and maintain substantially gainful employment due to his service-connected disabilities because, although the disabilities restrict him from heavy lifting, he is able to walk short distances and perform sedentary employment.

The August 2014 VA leg conditions and shoulder conditions examiner opined that the Veteran has marked difficulty ambulating due to pain in the knees and difficulty of range of motion.  The August 2014 VA examiner further opined that the Veteran cannot drive a vehicle with a clutch and automatic transmission and, due to his service-connected right shoulder disability, is unable to do any overhead work.  The August 2014 VA examiner concluded that the Veteran is not able to do any physical work due to marked limitation of his ambulation capabilities and limitation of motion of the knees and right shoulder, but that he could perform sedentary work that mostly involves sitting and does not involve ambulation of more than approximately 50 meters at a time.  In addition his work should accommodate his need for regular medical appointments for his knee and shoulder conditions.

An August 2014 back conditions VA examiner noted the Veteran's decreased range of motion of the thoracolumbar spine.  The examiner opined that, due to the service-connected low back disability, the Veteran cannot sit or stand for long periods and cannot lift heavy objects.

At a September 2015 VA mental disorders examination, the Veteran reported a wide range of psychiatric symptoms related to stress reactions, physical anxiety, mental and emotional anxiety, and depression.  The VA examiner indicated the Veteran experiences depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, and intermittent inability to perform activities of daily living.  The examiner opined that the Veteran's service-connected psychiatric disability is productive of total occupational and social impairment.

In view of the foregoing, the Board finds that the evidence of record is at least at relative equipoise as to whether the Veteran is unable to secure or follow a substantially gainful occupation due solely to his service-connected disabilities.  The evidence shows that the Veteran has a wide range of limitations due to his service-connected musculoskeletal disabilities of the upper extremities, lower extremities, and lumbar spine, and due to his service-connected psychiatric disability that would significantly affect his ability to secure or follow a substantially gainful occupation.  Specifically, his physical disabilities limit his ability to sit, stand, walk, lift, carry, push, pull, and reach.  His psychiatric symptoms limit his ability to complete activities of daily living, engage in social interaction, concentrate, and persist.  Although there are competent medical opinions of record indicating that the Veteran would be capable of at least sedentary work, the Board finds that the Veteran's ability to perform such work is significantly eroded by the fact that he cannot sit for prolonged periods, has limited ability to reach due to his service-connected right shoulder disability, and has limitations with regard to social interaction, persistence, and concentration due to his service-connected psychiatric disabilities.  Furthermore, the Board notes that, although the August 2014 VA leg and knee conditions and shoulder conditions examiner ultimately found the Veteran capable of sedentary work, he also indicated that the Veteran's employer would need to accommodate his need for regular medical appointments for his knee and shoulder conditions.  The examiner seems to be describing a sheltered work environment where the Veteran would be afforded special accommodations not provided to the general workforce.  Such special accommodations would not likely be allowed in the Veteran's customary work of long-haul truck driving.

In making its determination, the Board has considered the opinion evidence of record, to include the VA examiners' opinions summarized above.  Each examiner either reviewed the record or took a detailed history from the Veteran that was consistent with the evidence of record and provided an opinion as to the impact the Veteran's service-connected disabilities have on his ability to work.  They supported those opinions with at least some rationale, and the opinions were generally consistent with the findings made on examination.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (the thoroughness and detail of a medical opinion is a factor in assessing the probative value of the opinion).  In this regard, the Board again notes that the determination of whether a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities is a factual determination rather than a medical question.  Thus, the Board is not bound by the medical expert opinions of record.  Rather, the Board makes its decision herein based on the facts of the case, which are summarized above.  Nevertheless, the Board affords probative weight to the competent medical opinions of record as to the effects the Veteran's service-connected disabilities have on his ability to secure or maintain substantially gainful employment.

The Board has also considered the fact that the Veteran was determined by SSA to be disabled as of March 8, 2012, based on his left knee, right shoulder, and low back disabilities, which are service connected.  SSA regulations defined "disability" for adults as "the inability to do any substantial gainful activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or which has lasted or can be expected to last for a continuous period of not less than 12 months."  20 C.F.R. § 416.905 (2015).  The Board notes that such a definition is very similar to the criteria set forth in VA's regulations for entitlement to a TDIU.  See 38 C.F.R. § 4.16.  However, the Board also notes that the Veteran's age was a deciding factor in granting him SSA disability benefits, and a Veteran's age is not for consideration in determining entitlement to a TDIU.  Nevertheless, although VA is not bound by SSA's determinations, see Collier v. Derwinski, 1 Vet. App. 413, 417 (1991), the Board has carefully considered the evidence upon which SSA based its determination, and finds SSA's determination in this case to be persuasive as to the Veteran's claim for entitlement to a TDIU.

Considering the Veteran's background and education, his skills and his work history as a truck driver, and the occupational limitations he experiences due to the service-connected physical and psychiatric disabilities, the Board finds that the Veteran's service-connected disabilities affect him in such a way that he is unable to secure or follow a substantially gainful occupation.  In view of the foregoing, the Board concludes that the probative evidence of record is at least at relative equipoise as to whether the Veteran is unable to secure or follow a substantially gainful occupation due solely to his service-connected disabilities.  Therefore, resolving any remaining doubt in the Veteran's favor, the Board finds that entitlement to a TDIU is warranted.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an extension of the temporary total disability rating based on convalescence beyond September 30, 2011, is denied.

Entitlement to disability ratings for patellar tendonitis of the left knee, status-post lateral release, based on limited flexion of the leg, in excess of 10 percent prior to March 4, 2011; 20 percent from October 1, 2011, through December 9, 2013; and 30 percent from December 10, 2013, is denied.

Entitlement to an additional disability rating for patellar tendonitis of the left knee, status-post lateral release, based on limited extension of the leg, of 10 percent, and no higher, from October 6, 2011, through February 28, 2012; 30 percent, and no higher, from February 29, 2012, through August 6, 2012; 10 percent, and no higher, from August 7, 2012, through December 9, 2013; 40 percent, and no higher, from December 10, 2013, through August 4, 2014; 50 percent, and no higher, from August 5, 2014, through June 1, 2015; and 30 percent, and no higher, from June 2, 2015, is granted, subject to controlling regulations applicable to the payment of monetary benefits (to include the amputation rule - 38 C.F.R. § 4.68).

Entitlement to a disability rating for residuals of AC separation of the right shoulder in excess of 10 percent prior to November 27, 2007, is denied.

Entitlement to a disability rating for residuals of AC separation of the right shoulder of 20 percent, and no higher, from November 27, 2007, through September 23, 2011, is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to a disability rating for residuals of AC separation of the right shoulder in excess of 20 percent from September 24, 2011, is denied.

Entitlement to a TDIU is granted, subject to controlling regulations applicable to the payment of monetary benefits.



REMAND

The Board finds that the issue of entitlement to a higher rating for chronic tendonitis of the right knee must be remanded for further development before a decision may be made on the merits.

In its May 2011 remand, the Board directed the AOJ to obtain updated VA and non-VA medical records, specifically to include the report of a May 2007 VA MRI of the right knee.  Although updated VA treatment records have been obtained since that time, the May 2007 MRI is still not of record.  Compliance with remand directives is not discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall, 11 Vet. App. 268 (1998).  Therefore, the Board must remand the matter so that the May 2011 remand directives may substantially be completed.

In addition, the November 2013 Board remand directed the AOJ to provide the Veteran with a VA examination.  The AOJ specifically indicated that the VA examiner must provide an opinion as to whether a small meniscal tear in the Veteran's right knee has been aggravated by disability present in the right knee, as discussed in an April 2007 orthopedic note.  On remand, the VA examiner stated that such an opinion was beyond the scope of her practice as a family physician and, therefore, she could not offer an opinion on the matter.  In the July 2014 remand, the Board noted that the examiner's statement was not responsive to the Board's November 2013 remand directives and, therefore, an addendum VA opinion would have to be obtained.  However, the August 2014 VA leg and knee conditions examiner did not provide the requested opinion.  As such, VA has not yet substantially complied with the November 2013 Board remand directives.  Therefore, the Board must remand the matter so that the opinion may be obtained.  See Stegall, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the May 2007 VA MRI report and associate it with the record.  As many requests as are necessary to obtain the report must be made.  Efforts to obtain the report may end only if the records sought do not exist or it is indicated that further efforts to obtain those records would be futile.  See 38 C.F.R. § 3.159(c)(2).  All attempts to obtain the report must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

2.  Thereafter, refer the claims file and a copy of this Remand to a VA clinician qualified to address the following:

Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the small meniscal tear in the right knee shown in a May 2007 MRI is aggravated by disability present in the right knee prior to the more recent injury of right knee, as briefly discussed in an April 2007 VA orthopedic clinic note.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale should be provided for any opinion given.

The examiner should note that an opinion that something "is not caused by or a result of" another thing does not address the issue of aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

3.  After completion of the above, review the expanded record, including the evidence entered since the most recent Supplemental Statement of the Case, and determine whether a higher rating may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with an additional supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


